Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-10 have been examined.
Claims 11-20 are withdrawn from consideration as drawn to a non-elected invention.
Claims 1-2, 5 and 10 have been amended in the response filed 2/3/2022.
The objection to claims 1, 2, 7 and 8 set forth in the first office action on the merits is withdrawn due to Applicants amendments filed 2/3/2022.
The rejection of claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to Applicant’s arguments. The term “same composition” is interpreted to mean identical fluids in all regards. 
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn due to Applicants amendments filed 2/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 10 recites a result, “wherein each of a first viscosity of the first water slug and a second viscosity of the second water slug is smaller than the peak viscosity of the microemulsion” and claim 10 which relates peak viscosity to salinity without stating how the this is accomplished specifically what is the concentration and salinity of the fluid for to result in a first and second viscosity such that when they combine with oil the peak viscosity is greater than than each of a first viscosity and second viscosity is formed. For purpose of examination it shall be interpreted as having a microemulsion formed upon injecting a first and second water slug with at least one surfactant will naturally form a microemulsion in any layer.  For purposes of examination the Examiner will assume that this happens naturally, i.e. if a first slug has a viscosity of 1 and a second slug has a viscosity of 1.2, the peak viscosity when the combined slugs combine with oil will be at least higher than 1.2.
Claim 5 is unclear because it cannot be determined what a viscosity limit is, i.e. how much. Thus it cannot be determined what the viscosity of the microemulsion is. Both values are required so that the metes and bounds of the claim are understood by one of ordinary skill in the art so that infringement may be determined. Because there are so many factors that enter into the viscosity of a fluid, i.e. different surfactants, salinity, temperature one may only guess at what the limits are. The examiner would have to guess what viscosity combination would, upon 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southwick US PG PUB 20180002591.

Claim 1: 
Southwick teaches:
A method, comprising: 
injecting via an injection well a first water slug into a subsurface reservoir; abstract teaches injecting a first formulation into a well in a reservoir;
injecting via the injection well a second water slug into the subsurface reservoir, abstract teaches injecting a second formulation into a well in a reservoir 
wherein the first and second water slugs have different viscosities, [0028], [0043], [0044] all teach different viscosities;
at least one of the first and second water slugs includes a surfactant, see title; abstract;
wherein, after injecting the first and second water slugs combine with oil in the subsurface reservoir to form a microemulsion having a peak viscosity in a layer of the subsurface reservoir; this would happen naturally, and is also admitted to do so by Applicant in his provisional application; “the interaction of surfactant-oil-brine components typically results in the formation of a microemulsion phase”; a peak viscosity will naturally form and is merely a viscosity value obtainable by testing methods; 
injecting via the injection well a fluid into the subsurface reservoir; [0032] teaches injecting a third fluid oil recovery formulation after the first and second formulations.
and collecting via a production well oil from the subsurface reservoir wherein the injected fluid causes the oil to move into the production well, abstract;
wherein each of a first viscosity of the first water slug and a second viscosity of the second water slug is smaller than the peak viscosity of the microemulsion; This limitation recites a result, i.e. the size of the peak viscosity of the microemulsion; because there are no special steps in the claim or any claim limitations requiring any special relationship between the many possible parameters including the type of surfactant, the type of salt, the concentrations of 

Claim 2. 
Southwick teaches:
wherein the first and second water slugs have different compositions of surfactants, [0021] teaches using a “first surfactant concentration”, claim 6 teaches a second slug with different formulation of surfactant, which would mean a different concentration.

Claim 3. 
Southwick teaches:
wherein the first and second water slugs have different levels of salinity, [0013], [0027] and [0034] all teach different salinities in the slugs.

Claim 4. 
Southwick teaches:
wherein the first water slug is more viscous than the second water slug, [0028]  and [0029] teach using a first slug more viscous than the second water slug.

Claim 5. 
Southwick teaches:
wherein the peak viscosity is characterized by a corresponding concentration of the surfactant, the first water slug has a larger concentration of the surfactant than the corresponding concentration of the surfactant of the microemulsion, and the second water slug has a smaller concentration of the surfactant than the corresponding concentration of the surfactant of the microemulsion.  [0029] appears to teach a viscosity concentration to produce a Winsor type I microemulsion, but as stated in the rejection of this claim under 35 USC 112(b) above, without specific numbers, this cannot be certain.  This limitation recites a result, i.e. the size of the peak viscosity of the microemulsion; because there are no special steps in the claim or any claim limitations requiring any special relationship between the many possible parameters including the type of surfactant, the type of salt, the concentrations of each, the temperature, TDS, and type of formation oil that the specification or claims require to achieve this RESULT, the Examiner concludes that this would happen naturally.

Claim 6. 
Southwick teaches:
wherein prior to injecting the fluid into the subsurface reservoir, the method comprising: injecting, via the injection well, a third water slug into the subsurface reservoir; and injecting, via the injection well, a fourth water slug into the subsurface reservoir, wherein the third and fourth water slugs have different viscosities.  [0032] teaches any number of slugs may be injected to create a combined oil recovery formulation having a low interfacial tension; the viscosity limitation is met as set forth with respect to claim 5.


Southwick teaches:
wherein the subsurface reservoir includes at least the layer and an additional layer, wherein the layer is more permeable than the additional layer.  Southwick teaches subterranean formations. The Examiner takes official notice that all formations have different layers, and that at least one
layer has a different permeability than another. 

Claim 10. 
Southwick teaches:
he peak viscosity is characterized by a corresponding salinity, the first water slug has a larger salinity than the microemulsion, and the second water slug has a smaller salinity than the microemulsion, see abstract. This limitation recites a result, i.e. the size of the peak viscosity of the microemulsion; because there are no special steps in the claim or any claim limitations requiring any special relationship between the many possible parameters including the type of surfactant, the type of salt, the concentrations of each, the temperature, TDS, and type of formation oil that the specification or claims require to achieve this RESULT, the Examiner concludes that this would happen naturally.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Southwick.
Southwick is relied upon as discussed above.

Claim 7:
Southwick teaches multiple slugs or water having different surfactant concentrations as set forth above. Southwick also teaches that any number of slugs may be used in his invention, see [0032].
Southwick does not specifically teach:
wherein the first and third water slugs have a same composition and the second and fourth water slugs have a same composition.  It would have been obvious to one having ordinary skill in the art to use the same surfactant concentrations for the first and third slugs  and same concentrations for the second and fourth slugs because Southwick teaches to use a first slug having one concentration a second slug having a different concentration and then any number of multiple slugs thereafter, which would suggest the claimed first and third slugs being the same. Because there are only two choices and then multiple slugs, there are only two options for the slugs being the same or different concentrations.

Claim 8:
Southwick teaches multiple slugs or water having different surfactant concentrations as set forth above. Southwick also teaches that any number of slugs may be used in his invention, see [0032].
Southwick does not specifically teach:
wherein the first and third water slugs have a different composition and the second and fourth water slugs have a different composition.  It would have been obvious to one having ordinary skill in the art to use the different surfactant concentrations for the first and third slugs  and different concentrations for the second and fourth slugs because Southwick teaches to use a first slug having one concentration a second slug having a different concentration and then any number of multiple slugs thereafter, which would suggest the claimed first and third slugs being the same. Because there are only two choices and then multiple slugs, there are only two options for the slugs being the same or different concentrations. 
Response to Arguments
Applicant's arguments filed 2/03/2022 have been fully considered but they are not persuasive. Applicant believes the phrase “the peak viscosity is characterized by a corresponding salinity, the first water slug has a larger salinity than the microemulsion, and the second water slug has a smaller salinity than the microemulsion” or “wherein each of a first viscosity of the first water slug and a second viscosity of the second water slug is smaller than the peak viscosity of the microemulsion” imparts patentability over Southwick. The Examiner disagrees. The rejection of these terms under 35 USC 112(b) is maintained and amended. Further the Examiner has considered this claim limitation and has interpreted the claim limitation to merely be a result of injecting two slugs having different viscosities due to varying a surfactant and/or a salinity concentration. 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2019/0093469 teaches forming a microemulsion by injecting slugs that vary salinity, viscosity and surfactants and that the three may be optimized to provide for improved conformance control, see [0048]. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES R NOLD/Primary Examiner, Art Unit 3674